UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 07-1636



DINO MENBERE,

                                                          Petitioner,

          versus


MICHAEL B. MUKASEY, United States Attorney
General,

                                                          Respondent.


On Petition for Review of an Order of the Board of Immigration
Appeals. (A76-452-081)


Submitted:   November 28, 2007         Decided:     December 13, 2007


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Scott E. Bratton, MARGARET WONG & ASSOCIATES, LPA, Cleveland, Ohio,
for Petitioner.    Peter D. Keisler, Assistant Attorney General,
Michael P. Lindemann, Assistant Director, Ethan B. Kanter, Senior
Litigation Counsel, U.S. DEPARTMENT OF JUSTICE, Washington, D.C.,
for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Dino Menbere, a native and citizen of Ethiopia, petitions

for    review   of   an    order    of   the      Board    of     Immigration         Appeals

(“Board”) denying as untimely her motion to reopen.                          We deny the

petition for review.

             An alien may file one motion to reopen within ninety days

of    the   entry     of   a    final     order     of     removal.          8       U.S.C.A.

§     1229a(c)(7)(A),(C)        (West      2005     &     Supp.     2007);       8     C.F.R.

§ 1003.2(c)(2) (2007).             We review the Board’s denial of a motion

to reopen for abuse of discretion.                 8 C.F.R. § 1003.2(a) (2007);

INS v. Doherty, 502 U.S. 314, 323-24 (1992); Nibagwire v. Gonzales,

450 F.3d 153, 156 (4th Cir. 2006).                A denial of a motion to reopen

must be reviewed with extreme deference, since immigration statutes

do    not   contemplate        reopening    and     the    applicable        regulations

disfavor motions to reopen.              M.A. v. INS, 899 F.2d 304, 308 (4th

Cir. 1990) (en banc).          In explaining the degree of deference given

to the agency’s discretionary review, this court has observed that

the decision to deny a motion to reopen “need only be reasoned, not

convincing.”        Id. at 310 (quotation marks and citation omitted).

We will reverse a denial of a motion to reopen only if the denial

is “arbitrary, capricious, or contrary to law.” Barry v. Gonzales,

445 F.3d 741, 745 (4th Cir. 2006) (internal quotation marks and

citation omitted), cert. denied, 127 S. Ct. 1147 (2007).




                                         - 2 -
            There is no doubt that Menbere’s motion to reopen was

untimely.   We further find no error with the Board’s finding that

Menbere did not show due diligence excusing the late filing.

Accordingly, we find the Board did not abuse its discretion in

denying the motion to reopen.   We deny the petition for review.   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                    PETITION DENIED




                                - 3 -